FILED
                            NOT FOR PUBLICATION
                                                                             JAN 12 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WENZHUANG LI,                                    No.   14-73807

              Petitioner,                        Agency No. A088-280-288

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 5, 2017
                              Pasadena, California

Before: WARDLAW and GOULD, Circuit Judges, and PIERSOL,** District
Judge.

      Wenzhuang Li, a native and citizen of China, petitions for review of an order

of the Board of Immigration Appeals (BIA) affirming the determination of an

Immigration Judge (IJ) that he is not entitled to asylum or withholding of removal.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Lawrence L. Piersol, United States District Judge for
the District of South Dakota, sitting by designation.
We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we grant the petition for

review.

      We review the IJ and BIA’s determinations that Li failed to sustain his

burden of proof in regard to the elements of his asylum and withholding of

removal claims under a substantial evidence standard.1 See Ahmed v. Keisler, 504
F.3d 1183, 1191 (9th Cir. 2007); Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.

1997). Because the IJ and the BIA explicitly found Li’s testimony credible, his

testimony is deemed true without further corroboration. See Salaam v. INS, 229
F.3d 1234, 1239 (9th Cir. 2000).

      Given Li’s credible testimony and the lack of any contradictory evidence,

the IJ and BIA’s conclusions that Li did not suffer persecution and that, even if he

did suffer persecution, a political opinion was not one central reason for the

persecution, are unsupported by substantial evidence. Li’s testimony established

that he was arrested, beaten, detained and threatened because of his political

opinion expressed through leading protests at government office buildings. The

facts compel the conclusion that Li suffered persecution and that the police officers

who beat Li were motivated to persecute him, at least in significant part, because of



      1
      The BIA expressly adopted the IJ’s decision, so we review both decisions.
See Rodriguez v. Holder, 683 F.3d 1164, 1169 (9th Cir. 2012).
                                          2
his actual or imputed political beliefs. Hu v. Holder, 652 F.3d 1011, 1017-20 (9th

Cir. 2011). Accordingly, we reverse the IJ and BIA’s conclusions that Li was not

persecuted and that, even if he was, his political opinion was not a central reason

for his persecution.

      Li’s past persecution entitles him to a presumption of a well-founded fear of

future persecution. We remand Li’s claim for asylum to the agency for

consideration in the first instance whether the presumption of a well-founded fear

of future persecution has been rebutted, and for consideration of Li’s withholding

of removal claim. See Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1076 (9th

Cir. 2017).



      PETITION GRANTED; REVERSED and REMANDED.




                                          3